DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and remarks filed on 04/07/2022 have been fully considered.
Claims 2-3, 6, 8, 10-16, and 21-38 are pending for examination. Claims 1, 4-5, 7, 9,  and 17-20 are cancelled.
The filed terminal disclaimer was approved on 04/07/2022 to resolve potential double patenting issues.

Duplicate claims
Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 23, 25 and 27 are objected to because of the following informalities. In regard to claims 23, 25 and 27, a word “on” should be set forth after “based”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-27 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regard to claims 22-27, the claims recite “adjusting operation of the user-worn device comprises: compensating for wavelength drift of the one or more LEDs; wherein wavelength drift is based on changes in water absorption in tissue of the user; adjusting operation of the user-worn device comprises: compensating for power drift of the one or more LEDs; wherein power drift is based heating; adjusting operation of the user-worn device comprises: compensating for a change of wavelength centroid of the one or more LEDs; change of wavelength centroid is based heating”. However, claim 2 recites “calculate a temperature of the user based on the temperature signal”. According to the specifications, there are two thermistors (thermistor 1120, Figs. 11A, 11c and 11D and thermistor 1470, Fig. 14F; thermistor 1712, Fig. 17), wherein thermistor 1120 is utilized to monitor LED temperature for wavelength centroid and power drift of LEDs 1102 and 1104 due to heating/ adjust output of LEDs 1102 and 1104; other thermistors to measure a temperature of a measurement site is not the thermistor 1120, see at least paragraphs [0195], [0206] and [0208] of the PGPUB. According to paragraph [0265] of the PGPUB, thermistor 1470 is employed to measure a temperature of a measurement site for correcting for wavelength drift due to changes in water absorption. Paragraph [0309] of the PGPUB indicates “thermistor 1712 may be helpful in measuring the temperature of a patient's finger”. The support(s) of “a thermistor configured to output a temperature signal… receive the temperature signal; calculate a temperature of the user based on the temperature signal; based at least in part on the temperature signal, adjust operation of the user-worn device to compensate for temperature variations…compensating for wavelength drift of the one or more LEDs/ compensating for power drift of the one or more LEDs/ compensating for a change of wavelength centroid of the one or more LEDs” based on a thermistor to measure a temperature signal of a measurement site and calculate a temperature of the user based on the temperature signal can not be found in the specifications.  
In regard to claims 22-27 and 30-32, claims 22, 24, 26, 30 recite “compensating for wavelength drift of the one or more LEDs; compensating for power drift of the one or more LEDs; compensating for a change of wavelength centroid of the one or more LEDs; compensating for a change in an absorption spectrum of water in tissue of the user; compensating for an extreme temperature in tissue of the user”. Paragraph [0195] of the PGPUB describes “The thermistor 1120 can be provided to compensate for temperature variations. For example, the thermistor 1120 can be provided to allow for wavelength centroid and power drift of LEDs 1102 and 1104 due to heating. In addition, other thermistors can be employed, for example, to measure a temperature of a measurement site. The temperature can be displayed on a display device and used by a caregiver. Such a temperature can also be helpful in correcting for wavelength drift due to changes in water absorption, which can be temperature dependent, thereby providing more accurate data useful in detecting blood analytes like glucose. In addition, using a thermistor or other type of temperature sensitive device may be useful for detecting extreme temperatures at the measurement site that are too hot or too cold. The presence of low perfusion may also be detected, for example, when the finger of a patient has become too cold. Moreover, shifts in temperature at the measurement site can alter the absorption spectrum of water and other tissue in the measurement cite. A thermistor's temperature reading can be used to adjust for the variations in absorption spectrum changes in the measurement site”. Paragraph [0208] of the PGPUB describes “As also shown, the sensor of FIG. 11C may include a thermistor 1120. As noted, the thermistor 1120 can be provided to compensate for temperature variations. The thermistor 1120 can be provided to allow for wavelength centroid and power drift of LEDs 1102 and 1104 due to heating. In addition, other thermistors (not shown) can be employed, for example, to measure a temperature of a measurement site. Such a temperature can be helpful in correcting for wavelength drift due to changes in water absorption, which can be temperature dependent, thereby providing more accurate data useful in detecting blood analytes like glucose”. However, the specification does not provide adequate supports for the recited functions/ steps of correcting for wavelength drift due to changes in water absorption / to adjust for the variations in absorption spectrum changes in the measurement site . No detail steps, functions, operations, algorithms, mathematical formulas…etc. associated with the compensating/ correcting/ adjust functions or steps can be found in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 6, 8, 11-15, and 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banet et al. (USPGPUB 2007/0276262 – cited in previous action), in view of Fein et al. (USPGPUB 2003/0217605) and further in view of Weber et al. (USPGPUB 2005/0113654 – cited in previous action) and evidenced by Stivoric et al. (USPGPUB 2005/0245839) and Bernstein et al. (USPN 6,356,774 – applicant cited). In regard to claim 2, Banet discloses a user-worn device configured to non-invasively measure a physiological parameter of a user (Figs. 1-11 and associated descriptions), the user-worn device comprising: one or more light emitting diodes (LEDs) configured to emit light (LEDS 64a, 64b, 68a, 68b, and 88, Figs. 4-7 and associated descriptions); one or more photodiodes configured to receive light after attenuation by tissue of the user (photodiodes 66a, 66b, and 86, Figs. 4-7 and associated descriptions); (thermometer 116, Fig. 10B and associated descriptions); and one or more processors (processor, [0017]; [0019-0020]; [0039]) configured to: receive one or more signals from at least one of the photodiodes ([0052-0053]); calculate, based at least in part of the one or more signal, a measurement of the physiological parameter of the user (vital signs/ blood pressure, abstract; [0017]; [0036]; pulse oximetry value, [0020]; [0052]).
Banet does not specifically discloses a thermistor configured to output a temperature signal; receive the temperature signal; calculate a temperature of the user based on the temperature signal; based at least in part on the temperature signal, adjust operation of the user- worn device to compensate for temperature variations.
Fein teaches an oximeter (Fig. 1 and associated descriptions) comprises a thermistor configured to output a temperature signal ([0085-0088]); receive the temperature signal ([0085-0088]); calculate a temperature of the user based on the temperature signal ([0088]); based at least in part on the temperature signal ([0085-0088]), adjust operation of the user- worn device to compensate for temperature variations (drive the LEDs with higher current…The temperature amplifier/detector would allow the LEDs to be driven to a level that still results in a safe temperature by monitoring the temperature, yet in many cases allow more drive current, [0088]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Banet) to incorporate the thermistors and associated elements/ functions as taught by Fein, since both devices are oximetry systems and one of ordinary skill in the art would have recognized a thermistor disposed near/ at the oximeter sensor would provide the temperature of the skin surface and allow the LEDs to be driven to a level that still results in a safe temperature by monitoring the temperature yet in many cases allow more drive current, and therefore higher signals, which could give better readings (see at least [0087-0088] of Fein). The rationale would have been to provide wavelength shift calibration and/or keep the patient safe from burns and still provide the best signal available. 
Banet as modified by Fein does not specifically disclose trigger a notification of an unsafe temperature based on at least the calculated temperature of the user. 
Weber teaches a vital sign monitoring device comprises the use of an optical sensor (Fig. 5 and associated descriptions) and a temperature sensor including a thermistor for measuring tissue temperature of the user (local tissue, [0014]; [0030]) and trigger a notification of an unsafe temperature based on at least the calculated temperature of the user (…temperature exceeds the preset value, the control circuit activates a warning mechanism to indicate that a dangerous temperature has been reached, [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Banet as modified by Fein) to incorporate triggering a notification of an unsafe temperature based on at least the calculated temperature of the user and associated elements/ functions as taught by Weber, since both devices are vital sign monitoring systems and one of ordinary skill in the art would have recognized that a warning/ an alarm would facilitate provide notification of dangerous temperature(s) of the user (see Weber). The rationale would have been to better provide warning to the user when the unsafe temperature is detected.
In regard to claim 3, Banet as modified by Fein and Weber discloses a user interface comprising a touch-screen display (touch-screen display 100, Fig. 10A and associated descriptions; [0055] of Banet), wherein the user interface is configurable to display at least: indicia responsive to the measurement of the physiological parameter, and the calculated temperature of the user, and the notification of the unsafe temperature (display, [0041]; [0055] of Banet; display, [0014]; [0033]; [0037] of Weber); and a strap configured to position the user-worn device on the user (belt/ strap, [0055] of Banet; strap 100, Fig. 1a of Weber).
In regard to claim 6, Banet as modified by Fein and Weber discloses a user interface comprising a touch-screen display, wherein the user interface is configurable to display at least: indicia responsive to the measurement of the physiological parameter, and the notification of the unsafe temperature , wherein the notification comprises an alarm; and a strap configured to position the user-worn device on the user (referring to claim 3 above; alarm, display, [0014]; [0033]; [0037] of Weber).
In regard to claim 8, Banet as modified by Fein and  Weber discloses the unsafe temperature indicates that the user is too hot (exceeds the preset value, [0014] of Weber).
In regard to claim 11, Banet as modified by Fein and Weber discloses the physiological parameter comprises oxygen or oxygen saturation ([0006]; [0036]; Figs. 4-7 and associated descriptions of Banet; [0022] of Weber).
In regard to claim 12, Banet as modified by Fein and Weber discloses the physiological parameter comprises trending information ([0006]; [0022-0023]; [0037]; [0050] of Benet).
In regard to claim 13, Banet as modified by Fein and Weber discloses the physiological parameter comprises glucose ([0036] of Weber).
In regard to claim 14, Banet as modified by Fein and Weber discloses the one or more LEDs and the one or more photodiodes are arranged on a same side of the tissue of the user (Figs. 4 and 6A and associated descriptions of Banet; Fig. 5 and associated descriptions of Weber).
In regard to claim 15, Banet as modified by Fein and Weber discloses a front-end interface comprising one or more amplifiers and one or more analog to digital converters (ADCs), wherein the front-end interface receives the signals from the photodiodes, the one or more amplifiers amplify the signals and the one or more ADCs convert the signals to digital information, and wherein the one or more processors receive the converted signals ([0039]; [0051] of Banet).
In regard to claim 21, Banet as modified by Fein and Weber discloses all the claimed limitation except the unsafe temperature indicates that the user is too cold. However, one of ordinary skill in the art would have recognized that low skin temperature indicates the perfusion/ blood flow in the measurement site is decreased (as evidenced by [0007] of Stivoric). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device to trigger a notification of when the skin temperature is dropping or reach to a degree that the perfusion/ blood flow is greatly reduced. The rationale would have been to better provide the information of health status to the user/ caregiver.
In regard to claim 22, Banet as modified by Fein and Weber discloses all the claimed limitations except compensating for wavelength drift of the one or more LEDs. However, Fein further teaches the emission of the LEDs heats the skin and causes temperature of the skin under the sensor to rise by an amount ([0027]); wavelength shift of the LED can be calibrated based on the LED temperature ([0081]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device to incorporate the wavelength calibration functions based on at least in part of the skin temperature, since direct relationships between the LED temperature and skin temperature is known in the art (as evidenced by Bernstein). The rationale would have been to obtain more accurate measurements.  
In regard to claim 23, Banet as modified by Fein and Weber discloses wavelength drift is based on changes in water absorption in tissue of the user (change of temperature associated with perfusion/ blood flow at the measurement site, referring to claims 2 and 21-22 above).
In regard to claim 24, Banet as modified by Fein and Weber discloses compensating for power drift of the one or more LEDs (drive the LEDs with higher current…The temperature amplifier/detector would allow the LEDs to be driven to a level that still results in a safe temperature by monitoring the temperature, yet in many cases allow more drive current, [0088] of Fein).
In regard to claim 25, Banet as modified by Fein and Weber discloses power drift is based heating (change of temperature associated with perfusion/ blood flow caused by the heating of LED emission at the measurement site, referring to claims 2 and 21-22 above).
In regard to claim 26, Banet as modified by Fein and Weber discloses compensating for a change of wavelength centroid of the one or more LEDs (referring to claims 22-23 above).
In regard to claim 27, Banet as modified by Fein and Weber discloses change of wavelength centroid is based heating (change of temperature associated with perfusion/ blood flow caused by the heating of LED emission at the measurement site, referring to claims 2 and 21-22 above).
In regard to claim 28, Banet as modified by Fein and Weber discloses compensating for a change in an absorption spectrum of water in tissue of the user (drive the LEDs with higher current…The temperature amplifier/detector would allow the LEDs to be driven to a level that still results in a safe temperature by monitoring the temperature, yet in many cases allow more drive current, [0088] of Fein; change of temperature associated with perfusion/ blood flow caused by the heating of LED emission at the measurement site, referring to claims 2 and 21-22 above).
In regard to claim 29, Banet as modified by Fein and Weber discloses compensating for a change in characteristics of the water spectrum in tissue of the user (drive the LEDs with higher current…The temperature amplifier/detector would allow the LEDs to be driven to a level that still results in a safe temperature by monitoring the temperature, yet in many cases allow more drive current, [0088] of Fein; change of temperature associated with perfusion/ blood flow caused by the heating of LED emission at the measurement site, referring to claims 2 and 21-22 above).
In regard to claim 30, Banet as modified by Fein and Weber discloses compensating for an extreme temperature in tissue of the user (drive the LEDs with higher current…The temperature amplifier/detector would allow the LEDs to be driven to a level that still results in a safe temperature by monitoring the temperature, yet in many cases allow more drive current, [0088] of Fein; change of temperature associated with perfusion/ blood flow caused by the heating of LED emission at the measurement site, referring to claims 2 and 21-22 above hot or cold, referring to claims 2 and 21 above).
In regard to claims 31-32, Banet as modified by Fein and Weber discloses he extreme temperature is a temperature that is too cold (referring to claims 21 and 30 above).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Banet, Fein and Weber as applied to claims 2-3, 6, 8, 11-15, and 21-32 above, and further in view of Al-Ali (USPGPUB 2006/0220881 – cited in previous action). In regard to claim 10, Banet as modified by Fein and Weber discloses all the claimed limitation except the physiological parameter comprises at least one of: methemoglobin, total hemoglobin, carboxyhemoglobin, or carbon monoxide.
Al-Ali teaches a noninvasive multi-parameter patient monitor (Figs. 1-11 and associated descriptions) comprises determining methemoglobin, total hemoglobin, carboxyhemoglobin ([0009]; [0035]) using multiple wavelengths ([0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Banet as modified by Fein Weber) to incorporate additional wavelengths and associated parameter calculations/ functions as taught by Al-Ali, since both devices are optical vital sign monitoring systems and one of ordinary skill in the art would have recognized that the calculations/ functions as taught by Al-Ali facilitate obtaining more physiological information of the user. The rationale would have been to obtain more physiological information of the user.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Banet, Fein and Weber as applied to claims 2-3, 6, 8, 11-15, and 21-32 above, and further in view of Elhag et al. (USPGPUB 2007/0106132 – cited in previous action). In regard to claims 16 and 20, Banet as modified by Weber discloses a user-worn device (referring to claim 2 above) and Bluetooth interface for wireless communications ([0022] of Banet) but does not specifically disclose a mobile phone configured to wirelessly communicate with the user-worn device.
Elhag teaches a mobile phone (element 51, Fig. 3 and associated descriptions; cellular telephone, [0072]) configured to wirelessly communicate with the user-worn device (Figs. 1-3 and associated descriptions; oximetry device, [0059]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Banet as modified by Fein and Weber) to incorporate a mobile phone device as taught by Elhag, since both systems are oximetry devices and one of ordinary skill in the art would have recognized that a cellular phone with Bluetooth circuit facilitate receives, processes, and displays the physiological information (see at least [0072] of Elhag). The rationale would have been to transmit the physiological/ health-related information of the user to additional/ medical professionals.

Claims 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee et al. (USPN 6,402,690 – applicant cited) in view of Fein (see above) and evidenced by Stivoric (see above). 
In regard to claim 33, Rhee discloses a user-worn device configured to non-invasively measure a physiological parameter of a user (abstract; Figs. 1a, 1b and 2 and associated descriptions), the user-worn device comprising: one or more light emitting diodes (LEDs) configured to emit light (one or more LEDs 22, Fig. 1a and associated descriptions; Col 3 lines 38-49); one or more photodiodes configured to receive light after attenuation by tissue of the user (one or more photodiodes 24, Fig. 1a and associated descriptions; Col 3 lines 38-49); a temperature sensor configured to output a temperature signal (temperature sensor 8, Fig. 1a and associated descriptions; Col 5 lines 14-24); and one or more processors (signal processing electronics in module 20, Figs. 1a-1b and associated descriptions; Col 5 lines 30-35) configured to: receive the temperature signal (a temperature sensor 8 may be provided as part of circuitry 20 to allow for automatic compensation of LED intensity, Col 5 lines 14-35); determine, based at least in part on the temperature signal, low perfusion in tissue of the user (low ambient temperature which causes a reduction in blood flow in the extremities, Col 5 lines 14-35; it is evidenced by Stivoric, “ambient temperature is lower than normal, the body will decrease peripheral blood flow to the extremities in order to maintain the homeostasis and associated core body temperature of the vital organs. The decreased peripheral blood flow is directly correlated to decreased perfusion, which leads to a lower skin temperature”, see [0007] of Stivoric); adjust operation of the user-worn device responsive to the determination of low perfusion (to compensate for temperature effects, the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise… automatic compensation of LED intensity, Col 5 lines 14-24); receive one or more signals from at least one of the photodiodes (Fig. 1a and associated descriptions); and calculate, based on the one or more signals, a measurement of the physiological parameter of the user (pulse, blood constituent concentration, and/or blood flow; pulse oximetry, Col 2 lines 21-65).
Rhee does not specifically disclose the temperature sensor is a thermistor.
Fein teaches an oximeter comprises a thermistor for measuring temperature ([0085-0088]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the thermometer (Rhee) with the thermistor as taught by Fein to yield predictable results, since one of ordinary skill in the art would have recognized that a thermistor is an alternative equivalent thermometer for measuring temperature. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.  
In regard to claim 34, Rhee as modified by Fein discloses determining low perfusion comprises: determining that tissue of the user is too cold (low ambient temperature which causes a reduction in blood flow in the extremities, Col 5 lines 14-24 of Rhee as evidenced by Stivoric).
In regard to claim 35, Rhee as modified by Fein discloses determining low perfusion comprises: determining a drop in temperature in tissue of the user (a temperature sensor 8 may be provided as part of circuitry 20 to allow for automatic compensation of LED intensity, Col 5 lines 14-24 of Rhee). 
In regard to claim 36, Rhee as modified by Fein discloses compensating for a change in an absorption spectrum of water in tissue of the user (low ambient temperature which causes a reduction in blood flow in the extremities… the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise… automatic compensation of LED intensity, Col 5 lines 14-24 of Rhee).
In regard to claim 37, Rhee as modified by Fein discloses compensating for a change in characteristics of the water spectrum in tissue of the user (low ambient temperature which causes a reduction in blood flow in the extremities… the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise… automatic compensation of LED intensity, Col 5 lines 14-24 of Rhee).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Banet and Weber as applied to claims 2-9, 11-15, and 17-19 above, and further in view of Elhag (see above). In regard to claim 38, Rhee as modified by Fein discloses a wireless communication between the sensor and a remote unit (Fig. 1a and associated descriptions of Rhee) but does not specifically disclose a mobile phone configured to wirelessly communicate with the user-worn device.
Elhag teaches a mobile phone (element 51, Fig. 3 and associated descriptions; cellular telephone, [0072]) configured to wirelessly communicate with the user-worn device (Figs. 1-3 and associated descriptions; oximetry device, [0059]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Rhee as modified by Fein) to incorporate a mobile phone device as taught by Elhag, since both systems are oximetry devices and one of ordinary skill in the art would have recognized that a cellular phone with wireless communication facilitates receiving, processing, and displaying the physiological information (see at least [0072] of Elhag). The rationale would have been to transmit the physiological/ health-related information of the user to additional/ medical professionals.

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed on 04/07/2022, with respect to claims 2-20 have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 2-20 has been withdrawn. 
Applicant’s amendment and argument with respect to claims 2-15 and 17-19 and new claims 21-38 filed on 04/07/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791